tro

UNITED STATES DISTRICT COURT
FOR THE DISTRICT ()F COLUMBIA

UNITED STATES OF AMERICA,
v.

Crim. Acti0n N0. 10-130 (CKK)

SHONDA BREVARD,

Defendant.

ORDER

Pursuant to a discussion on the record on September 3, 2010, with representations from
Defense counsel and the agreement of Ms. Brevard, her motion to withdraw her guilty plea filed
on July 6, 201(), with a prior notice of intent to file such a motion, filed on July 3, ZOl(), is
withdrawn by Ms. Brevard. On June 9, 2010, Ms Brevard entered a guilty plea before l\/lagistrate
Judge John M. Facciola with a Report and Recommendation to the Court to accept it. At this
time, there are no objections to the Report and Recommendation .

Accordingly, it is this  day of September, 2010,

ORDERED that the Report and Recommendation is hereby adopted and the Court

accepts Ms. Brevard’s plea of guilty.

t t / t
C;é@.) Ks~ ’
COLLEEN KOLLARLKOTELLY
United States District Judge

Copies to:

joanne Roney Hepworth, Esq.

Virginia Cheatham, AUSA

l\/lagistrate Judge John l\/I. Facciola

U.S. Probation Office

Pretrial Services